DETAILED ACTION
This action is responsive to claims filed 28 September 2021 and Information Disclosure Statement filed 7 December 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4, 9 and 16 are objected to because of the following informalities:
Re Claim 4, line 5 – “sending, the measurement configuration” should be “sending[[,]] the measurement configuration”;
Re Claim 9, line 3 – “receiving, , the” should be “receiving
Re Claim 16, line 1 – “claim 13 , wherein” should be “claim 13
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 8, 13-14 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (US 10,863,447).
Re Claim 1, Guo discloses a communication apparatus, applied to a first terminal device, comprising: 
at least one processor (Fig. 3, 7:49-56 and 8:11-33 describe user equipment (i.e., the first terminal device, hereinafter UE) includes a TX processor, an RX processor, and a one or more processors, such as a microprocessor, executing processes and programs residing in memory of the UE as further described in the disclosure of Guo), and a memory storing instructions for execution by the at least one processor (Ibid.); 
(Ibid.) comprising: 
receiving, first information sent by a network device (Fig. 14 and 24:25-59 disclose US-A receiving a configuration of SL-RS from a lead UE - ¶ 119 of the Specification of the present application discloses a “network device” as “a relay node, an access point, a vehicle-mounted device, a wearable device…or the like;” thus, Guo’s “lead UE” appears to be within the scope of the claimed “network device” – wherein the lead UE may provide the configuration of SL-RS in a broadcast comprising {UE ID, the selected SL-RS configuration index} – thus, {UE ID, the selected SL-RS configuration index} appears to be within the scope of the claimed “first information”), wherein the first information comprises a reference signal configuration (Fig. 14 and 24:25-59 disclose {UE ID, the selected SL-RS configuration index} as including information indicating the selected SL-RS configuration for UE-A) of a first unicast connection (24:59-67 disclose transmission between UEs as unicast), the reference signal configuration is used by the communication apparatus to send a reference signal to a second terminal device (Fig. 14 and 24:43-45 discloses UE-A sending the SL-RS according to the selected SL-RS configuration), and the first unicast connection is a unicast connection established on a side link between the communication apparatus and the second terminal device (24:59-67 disclose the UEs communicating via V2X sidelink using unicast, multicast and/or broadcast); and 
sending, the reference signal to the second terminal device on the sidelink based on the reference signal configuration (Fig. 14 and 24:39-49 describes UE-A sending and UE-B receiving the SL-RS).
Re Claim 2, Guo discloses the communication apparatus according to claim 1, wherein the reference signal configuration comprises a first parameter configuration (Fig. 14 and 24:25-59 disclose {UE ID, the selected SL-RS configuration index} as including information indicating the selected SL-RS configuration for UE-A), and the first parameter configuration comprises a configuration used by the communication apparatus to send the reference signal to the second terminal device (Ibid. discloses UE-A using the selected SL-RS configuration index to determine the SL-RS configuration to use when transmitting the SL-RS to other UEs).
Re Claim 8, Guo discloses a communication apparatus, applied to a second terminal device, comprising: 
at least one processor (Fig. 3, 7:49-56 and 8:11-33 describe user equipment (i.e., the first terminal device, hereinafter UE) includes a TX processor, an RX processor, and a one or more processors, such as a microprocessor, executing processes and programs residing in memory of the UE as further described in the disclosure of Guo), and a memory storing instructions for execution by the at least one processor (Ibid.); 
wherein, when executed, the instructions cause the communication apparatus to perform operations (Ibid.) comprising: 
obtaining, a measurement configuration, wherein the measurement configuration is used by the communication apparatus to perform measurement (Fig. 14 and 24:31-49 disclose lead UE, acting as a network device, providing a configuration of SL-RSes (i.e., {UE ID, the selected SL-RS configuration index}) to UE-A, B and C); 
receiving, on a sidelink based on the measurement configuration, a reference signal sent by a first terminal device (Ibid. discloses UE-A sending the SL-RS to UE-B); and 
(Ibid. discloses UE-B measuring the SL-RS), wherein the first unicast connection is a unicast connection established on the sidelink between the first terminal device and the communication apparatus (24:59-67 disclose communication between UE-A and UE-B to be unicast).
Re Claim 13, Guo discloses a communication apparatus, applied to a network device (5:29-53 describe a base station (BS) as a gNB or other wireless enabled devices), comprising: 
at least one processor (Fig. 2 and 6:17-24 describe a gNB; 6:25-30 disclose the gNB including one or more processors), and a memory storing instructions for execution by the at least one processor (7:1-27 disclose the processor(s) as coupled to memory and executing instructions stored in the memory to practice the embodiments described throughout the rest of Guo);
 wherein, when executed, the instructions cause the communication apparatus to perform operations comprising: 
generating, first information (Fig. 20 and 27:52-64 disclose the gNB sending downlink signaling), wherein the first information comprises a reference signal configuration (Ibid. discloses the gNB using the downlink signaling to schedule UE-A to transmit an SL-RS) of a first unicast connection (Ibid. discloses UE-A being scheduled to transmit the SL-RS to UE-B – i.e., a unicast connection – see 28:53-55), the reference signal configuration is used by a first terminal device to send a reference signal to a second terminal device (intended use limitation - this element need not be met for the claimed communication apparatus to be disclosed by prior art since the claimed communication apparatus’s structure does not depend on how a separate device uses a received reference signal configuration; however, Fig. 20 and 27:58 – 28:5 disclose still discloses UE-A using the received reference signal configuration from the downlink signal to transmit a sidelink reference signal to UE-B), and the first unicast connection is a unicast connection established on a sidelink between the first terminal device and the second terminal device (this element attempts to further limit an element of first and second terminal devices which are outside the scope of the claimed communication apparatus – thus, this element need not be met for prior art to disclose the claimed communication apparatus; however, Fig. 20 and 27: 58 – 28:5 disclose the reference signal as transmitted on the sidelink between UE-A and UE-B); and 
sending, the first information to the first terminal device (Fig. 20 and 27:58 – 28:5 disclose the gNB sending the downlink signal including the reference signal configuration to UE-A).
Re Claim 14, Guo discloses the communication apparatus according to claim 13, wherein the reference signal configuration comprises a first parameter configuration, and the first parameter configuration comprises a parameter configuration used by the first terminal device to send the reference signal to the second terminal device (Fig. 20 and 27:65 – 28:5 disclose the control signaling from the gNB as including the SL-RS configuration for UE-A).
Re Claim 16, Guo discloses the communication apparatus according to claim 13 , wherein the first information further comprises a measurement configuration of the first unicast connection, and the measurement configuration is used by the second terminal device to perform measurement (Fig. 20, 27:65 – 28:5, and 28:27-46 disclose the gNB including the configuration of an uplink channel for UE-B to use for reporting its measurement information and the ID of the UE that is perform the measurement – UE-B, and UE-A providing measurement configuration information in sidelink control information to UE-B according to the configuration received by UE-A from gNB).
Re Claim 17, Guo discloses the communication apparatus according to claim 16, wherein the measurement configuration comprises a second parameter configuration, the second parameter configuration comprises a parameter configuration used by the second terminal device to perform measurement, and the second parameter configuration comprises one or more of the following: 
a measurement quantity configuration, a measurement report configuration, or a measurement identifier (28:36-46 disclose the SCI including the target UE ID, the configuration of the SL-RS for UE-B to measure, and configuration of the sidelink feedback channel for UE-B to use to report the CSI from measuring the SL-RS – at least the configuration of the SL-RS is within the scope of the claimed “measurement identifier”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over a first embodiment of Guo as applied to claim 1 above, and further in view of a second embodiment of Guo.
Re Claim 3, Guo discloses the communication apparatus according to claim 1.
The first embodiment of Guo might not explicitly disclose wherein the first information further comprises indication information of the first unicast connection.
However, in analogous art, a second embodiment of Guo discloses wherein the first information further comprises indication information of the first unicast connection (Fig. 14  and 24:39-49 disclose UE-A receiving {UE ID, the selected SL-RS configuration index} wherein the UE ID appears to identify UE-A as the UE being assigned the SL-RS configurations indicated by the selected SL-RS configuration index – while UE ID is indication information, it does not appear to specifically identify a particular unicast connection; 23:58 – 24:4 disclose a serving gNB, similar to the first embodiment’s lead UE, using a DCI format for configuring the UE wherein the DCI format includes a first UE ID and a second UE ID to indicate the sidelink for the configuration).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second embodiment of Guo to modify the first embodiment of Guo in order to include UE IDs for each UE of the sidelink connection. One would have been motivated to do this, because including this information identifies which UE is the transmitter of the SL-RS and which UE is the receiver of the SL-RS (Guo 23:58 - 24:4).

Claims 4-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over the first embodiment of Guo as applied to claims 1 and 8 above, and further in view of a third embodiment of Guo.
Re Claim 4, the first embodiment of Guo discloses the communication apparatus according to claim 1.
The first embodiment of Guo may not explicitly disclose wherein the first information further comprises a measurement configuration of the first unicast connection, the measurement configuration is used by the second terminal device to perform measurement, and wherein the operations further comprises: 
sending, the measurement configuration to the second terminal device.
However, in analogous art, a third embodiment of Guo discloses wherein the first information further comprises a measurement configuration (28:36-46 disclose UE-A transmitting a request for reference signal measurement  and configuration of transmission of sidelink reference signal for UE-B to measure the requested CSI and a configuration for providing feedback to UE-A) of the first unicast connection (28:53-55 describes the connection type between UE-A and UE-B as unicast), the measurement configuration is used by the second terminal device to perform measurement (28:36-46 describes UE-B using the measurement configuration to measure CSI from UE-A as configured by UE-A), and wherein the operations further comprises: 
sending, the measurement configuration to the second terminal device (28:36-46 describes UE-A sending the measurement configuration to UE-B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the third embodiment of Guo to modify the first embodiment of Guo in order to have UE-A, which was configured by a network device like the lead UE, to configure UE-B. One would have been motivated to do this, because UE-B might be out-of-coverage for the network device (i.e., the lead UE) (Guo 28:27-35).
Re Claim 5, the first and third embodiments of Guo disclose the communication apparatus according to claim 4.
The first embodiment may not explicitly disclose wherein the measurement configuration comprises a second parameter configuration, the second parameter configuration comprises a parameter configuration used by the second terminal device to perform measurement, and the second parameter configuration comprises one or more of the following: 
a measurement quantity configuration, a measurement report configuration, or a measurement identifier.
However, in analogous art, the third embodiment of Guo discloses wherein the measurement configuration comprises a second parameter configuration (28:36-52 disclose UE-A sending an SCI format sent in PSCCH including several configuration elements), the (Ibid. disclose UE-B using the configuration to measure the requested CSI), and the second parameter configuration comprises one or more of the following: 
a measurement quantity configuration, a measurement report configuration, or a measurement identifier (Ibid. disclose the configuration elements as including: the ID of the target UE (i.e., the ID of UE-B), configuration of transmission of sidelink reference signal for UE-B to measure the requested CSI, the configuration of a sidelink feedback channel or resource for UE-B to feedback the measured sidelink CSI, and an index of a PSFCH channel  and slot index where the PSFCH is located).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the third embodiment of Guo to modify the first embodiment of Guo in order to have UE-A, which was configured by a network device like the lead UE, to configure UE-B to measure their sidelink and report results back to UE-A. One would have been motivated to do this, because UE-B might be out-of-coverage for the network device (i.e., the lead UE) (Guo 28:27-35).
Re Claim 6, the first and third embodiments of Guo disclose the communication apparatus according to claim 4.
The first embodiment of Guo disclose wherein the operations further comprises: 
receiving, second information sent by the second terminal device, wherein the second information is used to indicate that the second terminal device successfully completes configuration (28:53-59 disclose UE-B providing the requested feedback on a unicast transmission on sidelink or in a sidelink MAC-CE message – the feedback itself confirming whether UE-B was successfully configured by virtue of being received by UE-A as disclosed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the third embodiment of Guo to modify the first embodiment of Guo in order to have UE-B provide feedback according to the configuration from UE-A. One would have been motivated to do this, because UE-B might be out-of-coverage for the network device (i.e., the lead UE) (Guo 28:27-35).
Re Claim 7, Guo discloses the communication apparatus according to claim 1.
The first embodiment of Guo may not explicitly disclose: 
receiving, a measurement result from the second terminal device, wherein the measurement result is a result obtained by the second terminal device by measuring the reference signal on the first unicast connection.
However, in analogous art, the third embodiment of Guo discloses:
receiving, a measurement result from the second terminal device, wherein the measurement result is a result obtained by the second terminal device by measuring the reference signal on the first unicast connection (28:36-67 disclose UE-B providing feedback to UE-A comprising the measurements results as requested by UE-A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the third embodiment of Guo to modify the first embodiment of Guo in order to have UE-A receive, from, the result of UE-B measuring the SL-RS from UE-A. One would have been motivated to do this, because receiving measurement results helps support CSI measurement and feedback of sidelink (Guo 28:27-35).
Re Claim 9, the first embodiment of Guo discloses the communication apparatus according to claim 8.
The first embodiment of Guo may not explicitly disclose wherein the obtaining, a measurement configuration comprises: 
receiving, , the measurement configuration sent by the first terminal device.
However, in analogous art, a third embodiment of Guo discloses wherein the obtaining, a measurement configuration comprises: 
receiving, , the measurement configuration sent by the first terminal device (28:36-46 describes UE-A sending the measurement configuration to UE-B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the third embodiment of Guo to modify the first embodiment of Guo in order to have UE-A, which was configured by a network device like the lead UE, to configure UE-B. One would have been motivated to do this, because UE-B might be out-of-coverage for the network device (i.e., the lead UE) (Guo 28:27-35).
Re Claim 10, the first embodiment of Guo discloses the communication apparatus according to claim 8.
The first embodiment of Guo may not explicitly disclose wherein the measurement configuration comprises a second parameter configuration, the second parameter configuration comprises a parameter configuration used by the communication apparatus to perform measurement, and the second parameter configuration comprises one or more of the following: 
a measurement quantity configuration, a measurement report configuration, or a measurement identifier.
the third embodiment of Guo discloses wherein the measurement configuration comprises a second parameter configuration (28:36-52 disclose UE-A sending an SCI format sent in PSCCH including several configuration elements), the second parameter configuration comprises a parameter configuration used by the communication apparatus to perform measurement (Ibid. disclose UE-B using the configuration to measure the requested CSI), and the second parameter configuration comprises one or more of the following: 
a measurement quantity configuration, a measurement report configuration, or a measurement identifier (Ibid. disclose the configuration elements as including: the ID of the target UE (i.e., the ID of UE-B), configuration of transmission of sidelink reference signal for UE-B to measure the requested CSI, the configuration of a sidelink feedback channel or resource for UE-B to feedback the measured sidelink CSI, and an index of a PSFCH channel  and slot index where the PSFCH is located).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the third embodiment of Guo to modify the first embodiment of Guo in order to have UE-A, which was configured by a network device like the lead UE, to configure UE-B to measure their sidelink and report results back to UE-A. One would have been motivated to do this, because UE-B might be out-of-coverage for the network device (i.e., the lead UE) (Guo 28:27-35).
Re Claim 11, the first and third embodiments of Guo disclose the communication apparatus according to claim 9, wherein the operations further comprises: 
sending, second information to the first terminal device, wherein the second information is used to indicate that the communication apparatus successfully completes configuration (28:53-59 disclose UE-B providing the requested feedback on a unicast transmission on sidelink or in a sidelink MAC-CE message – the feedback itself confirming whether UE-B was successfully configured by virtue of being received by UE-A as disclosed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the third embodiment of Guo to modify the first embodiment of Guo in order to have UE-B provide feedback according to the configuration from UE-A. One would have been motivated to do this, because UE-B might be out-of-coverage for the network device (i.e., the lead UE) (Guo 28:27-35).
Re Claim 12, the first embodiment of Guo discloses the communication apparatus according to claim 8.
The first embodiment of Guo may not explicitly disclose wherein the operations further comprises: 
sending, a measurement result to the first terminal device, wherein the measurement result is a result obtained by the communication apparatus by measuring the reference signal on the first unicast connection.
However, in analogous art, a third embodiment of Guo discloses:
sending, a measurement result to the first terminal device, wherein the measurement result is a result obtained by the communication apparatus by measuring the reference signal on the first unicast connection (28:36-67 disclose UE-B providing feedback to UE-A comprising the measurements results as requested by UE-A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the third embodiment of Guo to modify the first embodiment of Guo in order to have UE-A receive, from UE-B, the result of UE-B measuring Guo 28:27-35).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over a fourth embodiment of Guo as applied to claim 13 above, and further in view of the first embodiment of Guo.
Re Claim 15, the fourth embodiment of Guo discloses the communication apparatus according to claim 13.
The fourth embodiment of Guo may not explicitly disclose wherein the first information further comprises indication information of the first unicast connection.
However, in analogous art, the first embodiment of Guo discloses wherein the first information further comprises indication information of the first unicast connection (Fig. 14 and 24:39-49 disclose a lead UE (acting as a network device) providing {UE ID, a selected SL-RS configuration index} to UE-A; and 24:59-67 describes the connection between UE-A and UE-B as unicast).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the first embodiment of Guo to modify the fourth embodiment of Guo in order to provide indication information of the first unicast connection in SL-RS configuration information. One would have been motivated to do this, because this form of information facilitates UE-A's ability to the SL-RS according to the selected SL-RS configuration (Guo 24:39-49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Do et al. (US 2021/0266846) – Fig. 2 and associated description disclose a network device configuring a terminal device for transmitting a reference signal to other terminal devices;
Zhao et al. (US 2021/0194647) – Figs. 2-4 and associated description disclose terminals exchanging sidelink transmissions on sidelink channels as configured by a network device;
Shin et al. (US 2021/0266868) – Figs 1, 5-8 and associated description disclose a gNB providing an SIB to a UE and that UE either providing SCI or forwarding the SIB to other UEs;
Zhao et al. (US 2021/0400665) – Fig. 4 and associated description disclose a terminal device transmitting sidelink transmission according to first and second configuration information; and 
Lu et al. (US 10,638,380) – Figs 6-7 and associated description disclose a first device periodically sending a first reference signal and receiving a measurement result from a second device
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468